Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As indicated during a telephonic interview on 10 January 2022, the amendments to the claims replacing the term “keyword” with the term “wakeword” overcome the 35 U.S.C. 112 rejections. The 35 U.S.C. 112 rejections are therefore withdrawn.
Regarding the prior art, Lockhart et al. (U.S. Patent No. 10,186,265, hereinafter “Lockhart”) represents the closest prior art of record. Lockhart generally discloses a playback device comprising a primary wakeword detection module and a secondary wakeword detection module configured to disable detection of keywords in output audio. However, Lockhart and the additional prior art of record does not disclose or suggest (i) a voice assistant service (VAS) wake-word engine and (ii) a local wakeword engine, wherein during playing back of a first portion of audio content via one or more speakers, detecting, via the local wakeword engine, that a second portion of the audio content includes sound data matching one or more particular local keywords, and before playing back the second portion of the audio content, disabling the local wakeword response of the local wakeword engine to the one or more particular local wakewords during playback of the second portion of the audio content, as required by independent claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 2/24/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656